DETAILED ACTION
	This non-final office action is in response to Applicant’s submission filed August 23, 2019.  Currently Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Role-Based Access Control for Building Information Data Model with Change Notifications




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1, 9 and 17, the claims are directed to the abstract idea of data modeling. This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, data modeling (Judicial Exception – Yes – organizing human activity).  Specifically the claims are directed to providing role based access to control to a ‘data model’, wherein data modeling is a fundamental economic practice that falls into the abstract idea subcategories of sales activities and commercial interactions.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “storing”, “authenticating”, “identifying”, “identifying”, “enabling”, “updating” and “providing” recite functions of the data modeling are also directed to an abstract idea that falls into the abstract idea subcategories of sales activities and commercial interactions.  The intended purpose of independent claims 1, 9, and 17 appears to be to enable human users, based on their role, to add, modify and/or delete information at a level in the ‘data model’.  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories of sales activities and commercial interactions.  The exceptions are the user (who is a person) and additional limitations of generic computer elements: server (Claims 1, 9), client device (Claims 1, 9, 17), processor (Claims 1, 9, Claim 17 preamble only), memory (Claim 9, Claim 17 –preamble only).  See 2019 Revised Guidance, 84 Fed. Reg. Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly the claims are not patent eligible under 35 U.S.C. 101.

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of authenticating a user, identifying a role, identifying a data model, and updating the information in the data model all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of a server (Claims 1, 9), client device (Claims 1, 9, 17), processor (Claims 1, 9, Claim 17 preamble only), memory (Claim 9, Claim 17 –preamble only) nothing in the claimed steps precludes the step from practically being performed in the mind.  The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea because the step(s) of enabling the user to add, modify and delete information is directed to insignificant pre-solution activity (i.e. data gathering).  The step of providing the updated information is directed to insignificant post-solution activity (data output).  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental 
The claims do not integrate the abstract idea into a practical application.  The processor, memory, server and client device are recited at a high level of generality merely performs generic computer functions of receiving and processing data.  The generic processor merely applies the abstract idea using generic computer components.   The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  (Integrated into a Practical Application – No).
As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.  For the receiving, storing and obtaining steps that were considered extra-solution activity, this has been re-evaluated and determined to be 
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 2-8, 10-16 and 18-20, the claims are directed to the abstract idea of data modeling and merely further limit the abstract idea claimed in independent claims 1, 9 and 17.  
Claims 2, 10 and 18 further limit the abstract idea by limiting the different levels within the data model (root, customer, region, etc.) (a more detailed abstract idea remains an abstract idea).  Claims 3, 11 and 19 further limit the abstract idea by limiting the roles one or more of super admin, customer admin, building admin, tenant admin, etc. (a more detailed abstract idea remains an abstract idea).  Claims 4, 12 and 19, further limits the abstract idea by enabling the super admin to add, modify or delete information at any level of the data model (a more detailed abstract idea remains an abstract idea).  Claims 5 and 13 further limit the abstract idea by limiting the customer admin to a customer, tenant or investor (a more detailed abstract idea remains an abstract idea).  Claims 6 and 14 further limits the abstract idea by sending a notice when customer admin adds data (a more detailed abstract idea remains an abstract idea).  Claims 7 and 15 further limits the abstract idea by sending information when the building admin adds data (a more detailed abstract idea remains an abstract idea).  Claims 8 and 16 further limits the abstract idea by sending information when a tenant administrator adds data (a more detailed abstract idea remains an abstract idea).


Further regarding claims 1-20, Applicant’s specification discloses that the claimed elements directed to a memory, processor, and non-transitory storage media including computer instructions at best merely comprise generic computer hardware which is commercially available (Figure 8). More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and 
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.

Applicant’s specification discloses that the claimed elements directed to a processor, server, memory, and client device merely comprise generic computer hardware which is commercially available.  More specifically Applicant’s claimed features directed to a system and components do not represent custom or specific computer hardware circuits, instead the term system merely refers to commercially available software and/or hardware.   Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Rotterdam et al., U.S. Patent Publication No. 2019/0173886 in view of Povalyayev et al., U.S. Patent Publication No. 2016/0098572 and further in view of Official Notice.

Regarding Claims 1, 9 and 17, Van Rotterdam et al. discloses a system and method comprising:
Identifying, by the system/server/processor (Figure 2, Paragraph 38), a user (Paragraphs 74; Figures 15A, 15B);
Identifying, by the system, a role associated with a user (Paragraphs 47, 72; Figures 15a, 15B);
Identifying, by the system, a ‘data model’ representing information about building resources (e.g. loan application/document; Paragraph 49; Figure 8, Elements 806-816) for tenants at various locations, the data model including a hierarchy of different levels wherein an ability to add, modify, and delete information (Paragraphs 72, 77, 84-86) at a level in the data model is limited to users having a role associated with that level (Paragraphs 67, 70, 74, 79, 81, 84, 86; Figure 15A, 17, 18);

Updating, by the system, information in the data model based on information received from the user (Paragraphs 72, 77, 84-86); and
Providing, by the system, the updated information to a client device (Figures 15A, 15B, 17, 18; Paragraphs 88, 90).

While authenticating/credential users of computer systems is old and very-well known (e.g. login/password), and while Van Rotterdam et al. implicitly identifies users and the roles as it relates to permissions/rights to add, modify or delete data model elements (as discussed above) Van Rotterdam et al. does not disclose authenticating a user based on a credential input by the user as claimed.

Povalyayev. et al., from the same field of endeavor of role based access control to a database (data model), discloses a system and method comprising authenticating, by the system/server/processor, a user based on a credential input by the user (Paragraphs 21, 28; Figure 2, Elements 122, 124).

It would have been obvious to one skilled in the art that the system and method as disclosed by Van Rotterdam et al. would have benefited from authenticating users based on inputted user credentials in view of the disclosure of Povalyayev et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Official notice is taken that ‘data models’ representing building information are old and very well known, support for this old and well-known fact can be found in at least the following references:  Drkusic, Emil, A Real Estate Agency Data Model (2017), Drkusic, Emil, A Database Model for Renting Service(2017), A Data Model for a Leasing Office(2017), Commercial Properties Data Model (2013).

Accordingly, it would have been obvious to one skilled in the art that the system and method as disclosed by van Rotterdam et al. with its data model representing building information (e.g. loans) would have been capable of being utilizing for any of a plurality of ‘data models’, including but not strictly limited to ‘data model’ representing information about building resources for tenants and investors at various locations in view of official notice, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 
It is noted that the ‘data model’ contains data representing information about building resources for tenancies and investors at various locations merely recites non-functional intended use of the data model and/or non-functional data contained in the data model.  The non-functional descriptive material are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP  2106.

It is noted that the updated information is provided to a client device “for use in an application that provides information about building resources” merely recites non-functional intended use of the information.  The non-functional descriptive material are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP  2106.

Regarding Claims 2, 10 and 18, Van Rotterdam et al. discloses a system and method wherein there are different levels within the data model (hierarchy; Paragraphs 2, 3, 31; Figures 7, 8) for ONE or more of a root customer or a customer (Figure 8, Element 804) or a region or a building (Figure 8, Element 806; Paragraph 49) or a floor or an area or a space. 

Regarding Claims 3, 11 and 19, Van Rotterdam et al. discloses a system and method wherein the role is ONE of super admin, customer admin, tenant admin, client, vendor, or concierge (Figure 15A, 15B, 19A, 19B; Paragraphs 72-74).


Regarding Claims 4, 12 and 19, Van Rotterdam et al. discloses a system and method wherein a ‘super administrator’ is enabled to add, modify or delete any information at any level of the data model (Figures 15A, 15B; Paragraphs 72-74, 76).

Regarding Claims 5 and 13, Van Rotterdam et al. discloses a system and method wherein the customer administrator is an inventor customer or tenant customer or both a investor customer and a tenant customer  (Figure 15A, 15B, 19A, 19B; Paragraphs 72-74).

Further regarding claims 3-5, 11-13 and 19 it is noted that the specific role label used for a merely recites non-functional intended use of the data model and/or non-functional data contained in the data model.  The non-functional descriptive material are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific role label.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP  2106.

Claims 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Van Rotterdam et al., U.S. Patent Publication No. 2019/0173886 in view of Povalyayev et al., U.S. Patent Publication No. 2016/0098572 as applied to the claims above and further in view of Bhola et al., U.S. Patent Publication No. 2013/0080350.

Regarding Claims 6-8 and 14-16, while notifying data users of changes to data (data change notifications) is old and very well known in database management systems (e.g. Oracles change notification feature (Oracle Database - JDBC's Developers Guide 12c Release (2014), Pages 4-2, 25-1, 25-2; Peters, The Design Of A Change Notification Server For Clients Of A Passive Object Oriented Database Management System (1992)), Van Rotterdam et al. does not disclose sending a notice as claimed.

Bhola et al., from the same field of database/data model management, discloses a system and method comprising sending information and/or notifications to client devices associated with data model roles when a user, having a role, adds or modifies the data model (e.g. transmit data model change to interested parties/users; Abstract; Figure 2, Element 232; Figure 3, Elements 308, 310, 312, 328; Paragraphs 71-74, 78, 80, 81) wherein the information/notification is one of a notice or event or building information or news (Paragraphs 71-74, 78, 80, 81).

It would have been obvious to one skilled in the art that the system and method as disclosed by the combination of Van Rotterdam et al. and Povalyayev et al. would have benefited from the old and well-known use of change notifications in database mana agent in view of the disclosure of Bhola et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033.  The examiner can normally be reached on M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623